Exhibit 10.4

 



 

 

 

 

Agreement Between

 

SSB SOLUTIONS BERHAD,

 

And

 

SMARTAG INTERNATIONAL, INC.,

 

 

for the:

 

 

(1)GRANT OF THE EXCLUSIVE USAGE OF SMARTWARE, TRACEABILITY PLATFORM AND NETWORK
IN NORTH AMERICA TO SMARTAG INTERNATIONAL, INC.; AND

(2)PROVIDE TECHNICAL SUPPORT AND BUILD RFID INFRASTRUCTURE IN NORTH AMERICA FOR
SMARTAG INTERNATIONAL, INC.

-1-

 

THIS AGREEMENT is made this 19th day of September, 2013, between

SMARTAG SOLUTIONS BERHAD, (No: 639421-X), a publicly listed company incorporated
in Malaysia and having a place of business at 4808-1-26, CBD Perdana 2,
Persiaran Perdana, 63000 Cyberjaya Selangor, Malaysia. (“SSB”), of the first
part

And

SMARTAG INTERNATIONAL INC., a Nevada corporation (I.R.S. Employer Identification
No. 81-0554149) having a place of business at 1328 West Balboa Boulevard, Suite
C, Newport Beach, CA 92661 (the “Company”) of the second part (the “Agreement”)

WHEREAS,

(A)SSB is a leading track and trace solutions provider in the Asia that
utilizes, amongst other things, Radio Frequency Identification (RFID) and other
innovative technologies to provide the latest state-of-the-art online and mobile
traceability solutions to enable users to trace multiple platforms across
borders owned by different companies or parties linked together into one
ubiquitous system using common RFID standards. SSB has in fact developed and
patented SMARTRACK, a software engine, which is one of the first Electronic
Product Code Information Systems (EPCIS) outside of the USA certified by MET
Laboratories Inc. on behalf of Global Services 1 or GS1 International, the
world’s governing body for Bar Code and RFID coding standards. Using SMARTRACK,
SSB has become the leader in the Far East in terms of container E-seal tracking
as well as food traceability for suppliers, exporters freight forwarders,
shippers as well as customs organizations to facilitate trading between borders
or free trade zones in the Far East.

(B)SSB is currently also the “parent company” of the Company whereby the former
currently holds 10 million ordinary shares which amounts to approximately 94% of
the entire paid up capital in the Company. Collectively, SSB and the Company are
referred to as the Parties.

(C)SSB will provide the Company with the technical expertise in terms of
technology transfer for the above stated services together with the
implementation of all subsequent EPCIS related services and track and trace
solutions for the Company whereby the two Parties are agreeable to combine the
usage of SSB’s EPCIS SMARTRCK solutions and other software/middleware capability
with the Company’s plans and objectives to build a network of the Company
platforms which will enable amongst other things track and trace EPCIS protocol
for its members, subscribers and end-users within North America as well as to
link it to SSB’s existing traceability network in China, Malaysia, Taiwan, New
Zealand , Indonesia and Saudi Arabia.

(D)This Agreement sets out the terms and conditions under which the Parties will
determine and record the financial, managerial, administrative responsibilities
and other arrangements agreed between the Parties in relation to their
participation and obligations in the Company and the manner in which the affairs
of the Company will be regulated.

NOW, THEREFORE, the Company and SSB agree that this Agreement accurately and
completely reflects the foregoing and that it shall be deemed executed as of the
date hereof.

-2-

 

 

1.1.Definitions

1.1.1.“Software” means any software including any of SSB’s own middleware,
Smartware and EPCIS engines or solutions.

1.1.2.“SMARTRACK”means the software engine developed by SSB which has been
certified by MET Laboratories Inc. on behalf of GS1 International and is one of
the first certified Electronic Product Code Information System (EPCIS) which has
complied with all 9 conformance testing requirements as required in the EPCIS
system.

2.Exclusivity to use and redistribute SMARTRACK

2.1.For the sum of United States Dollars Two Hundred Thousand (US$200,000/-)
(“Licensing Fee”) only SSB hereby agrees to grant the Company the exclusive
rights to use, modify and further enhance and develop SSB’s SMARTRACK software
engine for any project handled or sponsored by the Company and hereby designates
the Company in perpetuity from the date hereof to redistribute, outsource or
further enhance the SMARTRACK engine for any projects, whether within North
America or even between North America and any other country in the world provide
however that the traceability project is sponsored by the Company.

2.2.The Licensing Fee shall be made within three months from the date of invoice
from SSB to the Company after the completion and handing over to the Company of
the server with the SMARTRACK engine together with the installation and
commissioning of the Company’s new website before the end of September 2013. Any
delay in payment after three months shall incur an interest at market rate and
in any event shall not be delayed beyond end of March 2014.

2.3.Should there be any disputes between SSB and the Company in respect of any
common entities or shared networks or solutions, the both sides should try to
resolve the disputes amicably failing which any rights relating to usage of
SMARTRACK shall automatically revert to whichever Party who has incurred
financial costs to build up the project or network with any third Party, but in
the event if both Parties has also incurred direct costs, then the entire rights
to any financial proceeds from the Intellectual Property for SMARTRACK shall lie
in the Party who has incurred the greatest amount of costs.

3.Provide Technical Support and Build traceability Infrastructure

3.1.SSB also agrees to develop, install and commission the SMARTRACK in North
America at its own costs and place one SSB’s server in a data center in the
United States and subsequently develop and install traceability systems for the
retail North American market as well as link up SSB’s related solutions and
services currently in place with all the certification and/or accreditation as
may be required by EPC GS1 Global within two months from the date hereof.

-3-

 

3.2.SSB also agrees to provide staff training and support as well as develop the
Company’s website and traceability portal and link up the Company’s traceability
system with the rest of SSB’s worldwide traceability platform.

3.3.SSB hereby agrees to second at least two staff including the CEO, Yow Lock
Sen, who is currently serving as CEO of the Parties to fully determine the
extent of technical support as well as staff requirements as may be required to
commission the traceability system of the Company within two months from the
date hereof.

4.Confidentiality

4.1.Project related information and other confidential information which are
exchanged between the Parties are to be used solely for the purposes of engaging
the installation. commissioning and usage of SSB’s Software for the Company.

4.2.Both Parties will refrain, without prior authorization in writing, from
disclosing to third parties proprietary information which is obtained by that
party in confidence from the other party or from a customer and which is not
already known to the party making the disclosure, already available to the
public, or subsequently acquired from other sources.

4.3.The content of this clause shall remain in effect even after the termination
of this Agreement. Proprietary information includes but is not limited to the
Company, SSB, vendors, customers and prospective customers’ information,
marketing, business and financial plans, pricing lists and policies, and cost
information, procedures of marketing, methods of obtaining customers and/or
vendors, proprietary literature and publications including, but not limited to,
marketing and technical literature, innovative techniques and other confidential
and proprietary information.

5.Termination

5.1.Termination of this agreement can only be done by mutual consent from SSB
and the Company.

5.2.If the Company terminates the contract other than for breach by SSB, then
SSB shall have no obligation to refund the Company any pre-paid fees minus any
fees incurred for work already done in installation and commissioning of
SMARTRACK and the traceability infrastructure. However SSB shall reserve the
absolute right to obtain any hardware including the server at the Company’s
premises upon request to the Company, whereby permission from the Company shall
not be unreasonably withheld, without the need for any payment of rental charges
whatsoever.

6.Governing Law

6.1.This Agreement shall be construed and enforced in accordance with the laws
of Malaysia without regard to the principles of conflict of laws.

-4-

 

 

7.Duration

7.1.This Agreement shall remain in force between the Parties regardless of
whether SSB continue to hold Shares in the Company.

8.Force Majeure

8.1.Neither party shall be liable in any manner for failure or delay in
fulfillment of all or part of this document, directly or indirectly owning to
any causes or circumstances beyond such party's control, including without
limitation, war, hostilities, sanctions, mobilization, blockage, embargo,
detention, revolution, riot, looting, lockout, plague or other epidemics, fire
or flood.

IN WITNESS WHEREOF the Parties have hereunto set their respective hands the day
and year first above written.

Smartag Solutions Bhd

 

By: /s/ Datuk Hamed Sepawi

Name: Datuk Hamed Sepawi

Title: Chairman

Date: _September 19, 2013_______

 

Smartag International Inc.

 

By: /s/ Yow Lock Sen

Name: Yow Lock Sen

Title: President

Date: __September 19, 2013___

 

